Name: COMMISSION REGULATION (EC) No 358/96 of 28 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 29 . 2. 96 EN No L 50/21Official Journal of the European Communities COMMISSION REGULATION (EC) No 358/96 of 28 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 29 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1996 . For the Commission Franz FISCHLER Member of the Commission (*) OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 307, 20 . 12 . 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 50/22 EN 29 . 2. 96Official Journal of the European Communities ANNEX to the Commission Regulation of 28 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 43,7 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 59,8 204 83,6 064 59,6 400 87,1 066 41,7 464 211,0 068 62,3 528 58,8 204 77,5 600 82,6 208 44,0 624 63,0 212 83,1 662 56,1 624 201,5 999 87,7 0805 30 20 052 59,2 999 77,1 204 88,8 0707 00 10 052 125,6 220 74,0 053 156,9 388 67,5 060 61,0 400 64,4 066 53,8 512 54,8 068 107,8 520 66,5 204 144,3 524 100,8 624 528 103,9 156,5 600 83,6 999 115,1 624 69,7 0709 10 10 220 999 369,6 369,6 0808 10 51 , 0808 10 53, 999 75,7 0709 90 73 052 134,9 0808 10 59 052 64,0 204 77,5 064 78,6 388 96,8 412 54,2 400 81,1 624 241,6 404 63,0 999 127,1 508 68,4 0805 10 01 , 0805 10 05, 512 51,2 0805 10 09 052 48,5 524 57,4 204 40,4 528 97,9 208 58,0 624 86,5 212 42,8 728 107,3 220 56,8 800 78,0 388 40,5 804 21,0 999 73,2 400 42,2 0808 20 31 039 102,5 436 41,6 052 86,3 448 28,1 064 72,5 600 48,3 388 89,4 624 49,9 400 98,0 999 45,2 512 74,0 052 75,7 528 68,2 0805 20 11 624 79,0 204 90,4 728 115,4 600 86,4 800 55,8 624 79,3 804 112,9 999 83,0 999 86,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1 994, p. 1 7). Code '999 stands for 'of other origin '.